Citation Nr: 0205486	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

(The issues of entitlement to service connection for bipolar 
disorder, lung disease and emphysema as secondary to tobacco 
use in service, and nicotine dependence will be addressed in 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that, in November 2001, the veteran presented 
for a video conference hearing before the undersigned Member 
of the Board.  A copy of the transcript of that hearing is of 
record.

The Board is undertaking additional development on the issues 
of entitlement to service connection for bipolar disorder, 
lung disease and emphysema as secondary to tobacco use in 
service, and nicotine dependence pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate his claims and of the 
action to be taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained and the available medical evidence is sufficient for 
a determination of the issues.

3.  There is no competent medical evidence of record 
indicating that the veteran currently has PTSD.

4.  The probative evidence as to whether or not the veteran's 
low back disorder is related to his military service is in 
relative equipoise.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2001).

2.  A low back disorder, currently manifested as chronic 
lumbar strain syndrome with osteoarthritis, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits under a law administered 
by VA.  38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the veteran and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the Board believes that the RO has properly advised 
the claimant of what the evidence must show in order to 
substantiate his claims regarding service connection for PTSD 
and a low back disorder.  For this reason, the Board believes 
that VA has satisfied its duty under both the VCAA and the 
new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claims. 

Similarly, with respect to the duty to assist, the Board 
finds that there is ample evidence of record on which to 
decide the veteran's claims at issue.  The veteran has 
undergone VA PTSD and orthopedic examinations and he has not 
alluded to any additional information or evidence that has 
not been obtained and that would be pertinent to the present 
claims.  

In this regard, the Board notes that the veteran's service 
medical records are not available for review.  Specifically, 
in November 1995, the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  At this time, the RO also asked that the veteran 
complete a National Archives and Records Administration (NA) 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, in the event that his records were destroyed in 
the 1973 fire at the NPRC.  Thereafter, the RO included the 
veteran's (NA) Form 13055 when requesting the veteran's 
service medical records from NPRC in January and May 1996.  
However, attempts to locate the veteran's service medical 
records were unsuccessful and, in October 1996, the RO made a 
Formal Finding that the veteran's service medical records are 
unavailable and his claims should be decided on the evidence 
of record.  Nevertheless, the RO repeated its requests for 
the veteran's service medical records from the NPRC in 
January and March 1998.  In response to these requests, the 
NPRC replied that the veteran's service medical records were 
likely destroyed in the 1973 fire at the NPRC and the search 
for records from the Office of the Surgeon General was 
negative for records of the veteran.  The RO has advised the 
veteran that the service department has been unable to locate 
his service medical records and has invited him to submit 
additional evidence to supplement his claim. 

Accordingly, the Board finds that, based on the RO's efforts 
and the responses from the service department, it is 
reasonably certain that the veteran's service medical records 
are no longer available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2001).

The VCAA states that in claims for disability compensation VA 
is required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 
38 C.F.R § 3.159(c)(4).  As noted above, the veteran 
underwent VA examination in April 2001.  Therefore, the Board 
finds that the available medical evidence is sufficient for a 
determination with respect to the issues of entitlement to 
service connection for PTSD and a low back disability.  

In light of the above, the Board finds that all facts that 
are relevant to the claims addressed in this decision have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist, under 
both the VCAA and the new regulations.  

The Board finds that VA has met the notice and duty to assist 
provisions contained in the new law as to the veteran's 
claims of entitlement to service connection for PTSD and a 
low back disability.  In light of the notice and development 
action provided in this case, the Board also finds that it 
would not be prejudicial to the veteran to issue a decision 
at this time.  But see Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand as to the 
veteran's claims of entitlement to service connection for 
PTSD and a low back disorder would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran.  Further development and further 
expending of VA's resources is not warranted.

Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

Continuous service for 90 days or more during a period of 
war, and postservice development of a presumptive disease to 
a degree of 10 percent (to include degenerative changes) 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Under the pertinent criteria in 
effect prior to March 7, 1997, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1996).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In the present case, 
only the revised version of the regulation will be considered 
because the veteran's claim was received after March 7, 1997.

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court elaborated on the 
discussion began in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor to cause PTSD is 
a medical determination and that, therefore, the adjudicators 
may not render a determination on this point in the absence 
of independent medical evidence.  West v. Brown, 7 Vet. App. 
70 (1994).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

PTSD

Background:  The veteran's service records, including his 
service medical records, are not associated with the claims 
file.  The NPRC has verified that the veteran's service 
records are presumed lost in a 1973 fire at the storage 
facility in St. Louis, Missouri.

Private treatment records, dated from April 1983 to May 1994, 
reflect that the veteran was treated for various complaints 
to include depression, anxiety, and substance abuse.  These 
records also show that he was hospitalized for depression and 
anxiety in May 1984 and from August to October 1992.

The August 1992 admission record notes that the veteran 
reported a 12 year history of depressive signs and symptoms.  
It is also noted that the veteran reported that his depressed 
mood had gradually worsened over the past 8 years.  The 
provisional diagnoses included major depressive disorder, 
recurrent, severe.

Private treatment records, dated from 1993 to 1995, note that 
the veteran continued to experience problems with manic-
depression.

A May 1995 report of Neuropsychological Evaluation, conducted 
at the University of Texas, Southwestern Medical Center, 
Department of Psychiatry, notes that the veteran had become 
increasingly forgetful and requested neuropsychological 
evaluation as part of routine baseline neurodiagnostic 
studies.  In summary, the examiners concluded that, although 
it is clear that psychological factors such as anxiety and 
depression are likely playing a role in the veteran's 
functional difficulties, a number of his cognitive test 
scores fell below expectation.  The examiners stated that the 
veteran's test results were consistent with some degree of 
executive functioning deficiency, in addition to a nonverbal 
memory impairment, which is often associated with decreased 
right hemisphere functions.  The examiners further commented 
that, while some patients with depressive spectrum disorders 
may show similar patterns, the veteran's history of alcohol 
use may also be contributing to some of his deficits.  

A May 1995 letter to the veteran and his wife from M. F. 
Weiner, M.D., from the University of Texas, Southwestern 
Medical Center, Alzheimer's Disease Center, notes that 
Minnesota Multiphasic Personality Inventory test results 
suggested both depression and anxiety.  Dr. Weiner concluded 
that the veteran did not have a progressive dementing 
disorder and that his symptoms are the continuation of his 
emotional disorder.  

Letters from members of the veteran's family, dated in 
October 1995, essentially recollect that the veteran was "a 
normal person" while growing up; however, upon his return 
from his period of military service, he was "highly nervous 
and anxious and had trouble coping with everyday stress."  
These statements reflect that the veteran has experienced 
trouble coping with everyday stress ever since his return 
from military service.  Similarly, an October 1995 statement 
from a childhood friend and fellow service member reflects 
that the veteran "did the normal things boys do" while 
growing up; however, when getting together on weekends during 
their period of military service, the friend noticed that the 
veteran was tense, nervous, and unable to relax.  

VA treatment records, dated from October 1995 to October 
1997, show that the veteran received treatment in the mental 
health clinic for bipolar disorder. 

VA outpatient treatment records, dated in November and 
December 1995, include an impression of bipolar.  These 
records also note that the veteran exhibited irritability and 
depression.  

In his December 1995 Request for Information Needed to 
Reconstruct Medical Data, the veteran reported that he was 
treated for complaints, to include a "bad nerve problem" in 
February 1952 while stationed at Fort Leonard Wood, Missouri.  

A February 1996 report of VA hospitalization for an unrelated 
complaint notes that the veteran was in receipt of treatment 
for bipolar disorder.  

In his March 1996 Request for Information Needed to 
Reconstruct Medical Data, the veteran reported that he has 
received treatment for recurrent manic depression from August 
1955 to the present.

An October 1996 Formal Finding by the RO includes the 
decision that the veteran's service medical records are 
unavailable and his claim should be decided on the evidence 
of record.  

A March 1997 letter from the veteran's wife indicates that, 
upon speaking with the veteran's mother, the wife was told 
that the veteran did not return from military service "the 
same as he was when he went in."  Specifically, upon his 
return from military service, the veteran was described as 
anxious, nervous, and easily irritated.  

During his March 1997 personal hearing at the RO, the veteran 
did not provide testimony with respect to the issue of 
entitlement to service connection for PTSD.  With respect to 
his history of psychiatric treatment, the veteran reported 
that he had been treated by Dr. Massey in 1954, who 
prescribed Valium on two occassions.  The veteran stated 
that, upon his request for treatment records from Dr. Massey, 
he was notified that such records had been destroyed because 
20 to 30 years had passed since he sought treatment from this 
physician.  The veteran also testified that he self medicated 
with "cigarettes and whiskey and beer" during the 20 to 30 
years between his treatment by Dr. Massey and 1984, when he 
resumed psychiatric treatment.  

On March 31, 1997, the RO received the veteran's informal 
claim of entitlement to service connection for PTSD.

A March 1997 letter from E. M. Massad, M.D., notes that Dr. 
Massad was the veteran's family physician for about twenty 
years, from the 1950's to the 1970's.  This letter includes 
Dr. Massad's recollection that he treated the veteran for 
"an extremely serious nervous condition" during the period 
of time after his discharge from the military service.  Dr. 
Massad stated that the veteran's disorder was called a 
"manic depressant disorder" during the time of treatment; 
however, it is now diagnosed as bipolar.

Statements from the veteran, received at the RO in April 
1997, recollect that he experienced two stressful incidents 
during his period of military service which he attributes as 
the cause of his claimed PTSD.  Specifically, the veteran 
reported that he was a paratrooper during service and 
recalled the death of 39 service members during a jump as a 
result of the airplane from which they had jumped 
malfunctioning and coming "through the paratroopers that 
were floating in the air" and killing them.  The veteran 
also recalled the drowning death of 49 service members from 
another "group" in connection with building a long span 
bridge.

VA treatment records dated from October 1997 to November 
1999, include a December 1997 treatment note which indicates 
the veteran suffers from PTSD.  A January 1998 VA outpatient 
treatment report notes that the veteran had undergone a 
structured clinical interview for "DSM IV."  It is also 
noted that the veteran met diagnostic criteria for bipolar I 
disorder.  The findings show that the veteran endorsed no 
psychotic symptoms and did not meet the criteria for PTSD or 
other anxiety disorder.  The treatment record shows that the 
veteran endorsed "recurrent thoughts of his time in the 
service as well as attempts to supress these thoughts."  The 
veteran was hospitalized for a mood disorder in February 
1998.  The plan during this admission included establishing a 
clear diagnosis.  A subsequent treatment record notes the 
veteran's "diagnosis [is] no longer in doubt - he is clearly 
bipolar, manic."

During his November 1999 personal hearing at the RO, the 
veteran recalled the deaths of his fellow service members in 
the underwater bridge and paratrooping accidents.  He also 
testified that he did not personally witness these accidents; 
rather, he heard about them after they had occurred.  The 
veteran recalled that he did not know any of the individuals 
who died in these accident.  He stated that he had been 
diagnosed with PTSD as a result of these experiences at the 
Dallas VA hospital about three years prior to the date of the 
hearing.  The veteran's wife testified that the veteran was 
initially treated by Dr. Massad after his separation from 
service.  The veteran reported that Dr. Massad was the family 
physician who treated him for a general nervous condition.  

In a November 1999 letter, Dr. Massad noted he had been the 
veteran's family physician for about forty years, from the 
1950's to the present.  Dr. Massad also states that the 
veteran suffers from a bipolar condition which has 
dramatically affected his general health.  Additionally, Dr. 
Massad states that "[a]ll of his physical problems in 
aggravating his Bipolar condition has created a post 
traumatic stress condition as well."

An April 2001 report of VA PTSD examination includes the 
following:  

[The examiner] asked [the veteran] if there was 
anything else and he said that he thinks that he 
has got post-traumatic problems with stuff he 
almost forgot.  It was in 1952 when 40 guys drown.  
He did not see it happen but he thinks it is 
upsetting.  Then in 1953, there were about 30 
paratroopers that were accidentally killed.  He did 
not see that happen either but he did not think 
[it] was right and said that it is upsetting.

The impression was depression and bipolar with a Global 
Assessment of Functioning (GAF) of 60.  The examiner also 
provided the following comment:

I do not see how hearing about some tragedies or 
accidents suffices as a stressor.  Neither of these 
things did he witness or participate in.  He was a 
paratrooper but he was not around when the guys got 
killed.  I do not consider those as stressors and I 
do not see the course of PTSD either.

During his November 2001 video conference hearing, with 
respect to the issue of entitlement to service connection for 
PTSD, the veteran's testimony was essentially the same as 
that which he provided during his November 1999 personal 
hearing at the RO.  Additionally, the veteran testified that, 
although he stayed nervous and wound up all the time, he did 
not seek psychiatric treatment or report it.  He recalled 
that he was diagnosed with PTSD quite early after he got out 
of the service.  

Analysis:  The veteran asserts that he suffers from PTSD due 
to the psychological stress caused by the deaths of his 
fellow service members in underwater bridge and paratrooping 
accidents.  Specifically, the veteran reported that he was a 
paratrooper during service and recalled the death of 39 
service members during a jump as a result of the airplane 
from which they had jumped malfunctioning and coming 
"through the paratroopers that were floating in the air" 
and killing them.  The veteran also recalled the drowning 
death of 49 service members from another "group" in 
connection with building a long span bridge.  Significantly, 
the veteran has stated that he did not personally witness 
these accidents; rather, he heard about them after they had 
occurred.  

The questions of the occurrence or adequacy of the veteran's 
claimed stressful experiences are not at issue in this case.  
Rather, the Board is denying the veteran's claim based on the 
fact that the preponderance of the evidence is against a 
finding that the veteran currently has PTSD.  Under 38 C.F.R. 
§ 3.304(f) (2001), service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  In this case, 
there is no medical evidence that the veteran has, or ever 
has had, PTSD.  

Specifically, Dr. Massad has stated that he treated the 
veteran for psychiatric complaints after the veteran's 
discharge from military service and private medical records 
show a history of treatment for depression, anxiety, and 
substance abuse in 1984 and 1992.  VA treatment records show 
that the veteran has been diagnosed with bipolar disorder.  
However, this evidence does not include a diagnosis of PTSD.  

According to the April 2001 VA PTSD examination, the examiner 
diagnosed the veteran with depression and bipolar, but 
specifically stated that he did not consider as stressors the 
two incidents which the veteran has identified as the cause 
of his PTSD because the veteran did not witness or 
participate in these events.  The examiner further stated 
that he did not see the course of PTSD.  This diagnosis was 
made based on review of the veteran's medical history and 
other documentation in the claims file.  Similarly, VA 
outpatient treatment records show that the veteran underwent 
a structured clinical interview for "DSM IV" in January 
1998 which revealed that he did not meet the criteria for 
PTSD.  

With the exception of a December 1997 treatment note 
indicating that the veteran suffers from PTSD, the competent 
and probative medical evidence rules out a finding of PTSD.  
With respect to the December 1997 treatment report, the Board 
notes that it is not clear if this notation is a history 
reported by the veteran or a finding noted by the examiner.  
No specific stressor was reported and there was no indication 
that the veteran's records were reviewed.  Notwithstanding, 
the structured clinical interview for "DSM IV" conducted 
the following month demonstrated that the veteran did not 
meet the criteria for PTSD.  Moreover, the veteran was 
hospitalized for a mood disorder in February 1998, the 
objective was to establish a clear diagnosis, and it was 
determined that the veteran was "clearly bipolar, manic."  
Accordingly, the requirements under § 3.304(f) have not been 
met in this case.

The veteran's claim for service connection for PTSD fails on 
the basis that the competent medical evidence of record does 
not show that the veteran currently suffers from PTSD.  A 
valid claim requires proof of a present disability.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Although the veteran and his wife have asserted that he has 
PTSD, which he has attributed to service, they do not have 
the requisite knowledge of medical principles that would 
permit them to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for PTSD, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.


Low Back

Factual Background:  As noted previously herein, the 
veteran's service records, including his service medical 
records, are not associated with the claims file and are 
presumed lost in a 1973 fire at the storage facility in St. 
Louis, Missouri.

Private treatment records show that the veteran was 
hospitalized in February 1980 for complaints of acute low 
back strain.  These records reflect that the veteran reported 
a twenty five year history of back trouble.  The 
hospitalization records also reflect that the veteran had 
been involved in a motor vehicle accident in 1959 which 
resulted in cerebral contusion that left the veteran with a 
left hemiparesis or hemiplegia.  

Private treatment records, dated from April 1983 to October 
1995, reflect that the veteran was treated for complaints of 
recurrent lumbosacral pain.  The diagnoses included chronic 
lumbar strain and degenerative arthritis of the back.  These 
records show that the veteran was hospitalized in June 1986 
for complaints of back pain.  It is noted that the veteran 
was involved in an automobile accident during the previous 
month.  Thereafter, in December 1986, the veteran underwent a 
left L3/L4 medial facetectomy, L3 hemilaminotomy, L5/S1 
discectomy, and right L4 hemilaminotomy.

VA treatment records, dated from October 1995 to November 
1999, show that the veteran continued to report complaints of 
back pain.  These records include findings of degenerative 
joint disease and arthritis of the neck and back.  

A January 1997 statement from the veteran's chiropractor, C. 
H. Saylor, D.C., reflects that, although the veteran's 
treatment records are not available because they have been 
disposed of, Dr. Saylor recalled treating the veteran 
sometime after 1957.  Dr. Saylor further recalled that the 
veteran had a "short" right leg and greater tenderness on 
the left side of the neck then on the right.  He stated that 
this caused him to inquire more closely into the veteran's 
history.  He reported that the veteran had told him that he 
had hurt his back during a parachute jump while in the army.  
Dr. Saylor stated that this explanation covered the cause of 
the scoliosis that produced the twist; the cause of the 
cervical tenderness, and the cause of the "short" leg which 
lengthened out after treatment.  He further reported that 
this explanation is the "hook" on which he can fasten his 
memory over the years.  

In March 1997, the veteran presented for a personal hearing 
before a hearing officer at the RO; however, he did not 
provide testimony with respect to the issue of entitlement to 
service connection for a back disorder.  

During his November 1999 personal hearing before a hearing 
officer at the RO, the veteran recalled two incident in which 
he sustained back injuries.  The first injury occurred as a 
result of a jump while in airborne school and the second 
injury occurred when a troop truck in which he was riding 
turned over.  The veteran reported that he did not seek 
medical treatment after these injuries.  The veteran's wife 
reported that his back trouble increased after his 1959 motor 
vehicle accident.  

As noted above, a November 1999 letter from Dr. Massad 
indicates that he has been the veteran's family physician for 
about forty years, from the 1950's to the present.  Dr. 
Massad also states that the veteran has "developed severe 
arthritis of the lower back due to his service duties as a 
paratrooper and due to the many jumps he has had to make."

An April 2001 report of VA examination does not indicate that 
the examiner reviewed the veteran's claims file in connection 
with this examination.  Upon eliciting the veteran's history 
from the veteran, the examiner noted that the veteran was 
unable to recall a specific back injury; however, he stated 
that his back started bothering him in the 1950's.  This 
examination report includes a diagnosis of chronic lumbar 
strain syndrome with osteoarthritis.  The examiner further 
provides the opinion that it is most likely that the 
veteran's back impairment is not the result of an injury 
while in service.  In connection with this opinion, the 
examiner noted that the veteran did not recall injuring 
himself while in service and reported that he started having 
back pain after he got out of the service.

During his November 2001 video conference hearing, the 
veteran's testimony with respect to the issue of entitlement 
to service connection for a low back disorder was essentially 
the same as that which he provided during his November 1999 
personal hearing at the RO.  Additionally, he recalled that 
he began to notice back pain after performing parachute 
jumps.  The veteran reported that he initially sought 
treatment for back complaints in 1955 from Dr. Massey and had 
not injured his back since his discharge from military 
service.

Analysis:  After a careful review of the evidence of record, 
the Board is of the opinion that there is an approximate 
balance of positive and negative evidence with respect to the 
issue of entitlement to service connection for a low back 
disorder and that the benefit of the doubt should therefore 
be applied in favor of the appellant.  See Gilbert, supra.  
It is concluded, as set forth below, that there is evidence 
on file to suggest that the back disorder, currently 
diagnosed as chronic lumbar strain syndrome with 
osteoarthritis, is attributable to the veteran's period of 
military service.  

The Board begins by noting that the evidence in support of 
the veteran's claim consists of his lay statements as well as 
letters from two of his treating physicians.

In this regard it is noted that, the veteran, not being a 
medical professional, is not qualified to offer testimony on 
such medical issues as causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the Board is of 
the opinion that while the appellant is not competent to 
opine on the nature or etiology of his back pain, he is 
competent to discuss when he first began to experience such 
pain, as this pertains to his personal knowledge obtained 
through the use of his own senses.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Accordingly, the Board finds that 
the veteran is competent to testify as to his sensation of 
back pain during his period of military service.

The veteran has submitted letters from a chiropractor, Dr. 
Saylor, and a physician, Dr. Massad, who recall treating the 
veteran in the 1950's after his return from military service.  
Dr. Saylor has stated, during the course of his treatment of 
the veteran, he inquired about the veteran's history and 
learned that the veteran had sustained back injuries as a 
result of parachute jumping during military service.  Dr. 
Saylor continued that this type of injury explained the cause 
of the scoliosis that produced the twist; the cause of the 
cervical tenderness, and the cause of the "short" leg which 
lengthened out after treatment.  Moreover, Dr. Massad, who 
treated the veteran and his family for about forty years from 
the 1950's, has reported that the veteran "developed severe 
arthritis of the lower back due to his service duties as a 
paratrooper and due to the many jumps he has had to make."

In contrast, the evidence against the veteran's claim 
consists of the medical opinion contained in the April 2001 
report of VA examination.  Specifically, the examiner 
concluded that it is most likely that the veteran's back 
impairment is not the result of an injury while in service.  
In connection with this opinion, the examiner noted that the 
veteran did not recall a specific back injury and reported 
that his back pain began after his separation from service.

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinions, the recollection 
and opinions of Drs. Saylor and Massad reflect their 
treatment of the veteran for a period of about forty years as 
well as consideration of his statements regarding injury 
during his period of service.  In contrast, although the 
April 2001 VA examination report reflects that the examiner's 
opinion was based upon examination of the veteran, there is 
no indication that this examination was performed in 
conjunction with a full review of all the evidence of record, 
including the private and VA treatment records as well as the 
letters from Drs. Saylor and Massad.  Significantly, the 
history recorded by the VA examiner, that the veteran 
recalled no specific back injury, is not consistent with 
prior statements provided by the veteran or noted by Drs. 
Saylor and Massad.  Accordingly, the Board finds that the 
medical opinion contained in the April 2001 report of VA 
examination are of little probative value.  In this regard 
the Board notes that the Court has determined that, without a 
thorough review of the record, an opinion regarding etiology 
can be no better than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  For these 
reasons, the opinions of Drs. Saylor and Massad are given 
higher probative value.

In sum, while the evidence in favor of finding service 
connection is not entirely clear and thus not free from 
doubt, it is concluded that the evidence is essentially in 
equipoise.  Thus, applying the benefit of the doubt rule, the 
Board finds that the appellant's back disorder, currently 
diagnosed as chronic lumbar strain syndrome with 
osteoarthritis, cannot be satisfactorily disassociated from 
his period of military service.  Therefore, the Board 
concludes that the record supports a grant of entitlement to 
service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Additional Matter:  The Board recognizes that there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases 
in which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  As discussed above, the 
veteran has testified that he did not seek psychiatric 
treatment or treatment for back complaints during service.  
Thus, even if the veteran's service medical records were 
available for review, they would not include evidence 
pertinent to these claims.  Moreover, in light of the Board 
decision establishing service connection for a low back 
disorder and inasmuch as the competent and probative evidence 
demonstrates that the veteran does not have PTSD, the missing 
service records are unnecessary as to these issues.


ORDER

Service connection for PTSD is denied.

Service connection for a low back disorder is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

